295 S.W.3d 345 (2008)
In re: GREATER HOUSTON ORTHOPAEDIC SPECIALISTS, INC.
No. 13-08-00366-CV.
Court of Appeals of Texas, Corpus Christi-Edinburg.
September 11, 2008.
Mark A. Weycer, Houston, TX, Bonnie R. Rogers, Bellaire, TX, for Relator.
Peter M. Zavaletta, The Zavaletta Law Firm, Brownsville, TX, for Real parties in Interest.
Before Justices RODRIGUEZ, GARZA, and VELA.

MEMORANDUM OPINION
PER CURIAM.
On June 6, 2008, relator, Greater Houston Orthopaedic Specialists, Inc., filed a petition for writ of mandamus in the above cause, in which it alleges that on April 7, 2008, the respondent, the Honorable Arturo McDonald, Jr., Presiding Judge of the County Court at Law No. 1 of Cameron County, Texas, abused his discretion by setting aside an order of dismissal in cause No. 2006-CCL-133-A entered on April 3, 2008. In addition, relators allege that on April 24, 2008 respondent granted the real parties' in interest, Jody Griswold and Peter Zavaletta's, motion to set case for trial, and entered an order setting final jury trial. Cause No. 2006-CCL-133-A is currently set for trial at 8:30 a.m. on Monday, October 27, 2008. Relator's petition for writ of mandamus asks this Court to order the respondent to: (1) vacate the trial court's order dated April 7, 2008; (2) vacate the trial court's order dated April 24, 2008; and (3) enter an order dismissing Cause No. 2006-CCL-133-A.
The Court, having examined and fully considered relator's petition for writ of mandamus, real parties' in interest response to relator's petition for writ of mandamus, and relator's reply to response, is of the opinion that relator has not shown itself entitled to the relief sought and the *346 petition for writ of mandamus should be denied.
The petition for writ of mandamus is hereby DENIED. See TEX.R.APP. P. 52.8(a).